DETAILED ACTION
This Office action is in response to Amendment filed on 03/11/2022.  Claims 1, 9, and 19 are amended.  Claims 1-22 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03/11/2022 has been entered.

Response to Arguments
Applicant’s arguments (pg. 8-9), filed on 03/11/2022, with respect to the 103 rejection of claims 1, 9, and 19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Response to Amendment
The Amendment filed on 03/11/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.— The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 9, and 19, the claims recite “the signed unique certificate can be recycled to the different sensors within the network based on the unique identifier being reassignable” (lines 10-12, lines 17-19, lines 13-15, respectively).  The specification appears to disclose the concept of recycling signed unique certificate to different sensors within the network as well as the concept of the unique identifier being reassignable.  However, the specification does not adequately disclose or reasonably suggest the dependence or the conditional correlation between whether the signed unique certificate can be recycled and whether the unique identifier 

Regarding claims 2-8, 10-18, and 20-22, which claim dependency from claims 1, 9, and 19, they are rejected for the same reasons as set forth in the rejections of claims 1, 9, and 19 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claims 1, 9, and 19, the claims recite “the signed unique certificate can be recycled to the different sensors within the network based on the unique identifier being reassignable” (lines 10-12, lines 17-19, lines 13-15, respectively).  It is unclear whether the claim intends to state that (1) the capability of the signed unique certificate is determined based on whether the unique identifier is reassignable or not, or that (2) the unique identifier by nature is 
In order to clearly overcome the rejection, Examiner suggests Applicant to consider (1) specifying the mapping and unmapping procedures in more detail without usage of the phrase “can be” in order to more positively recite the recycling process and (2) clarifying exactly how the unique identifier being reassignable affects the signed unique certificate being recycled.

Regarding claims 2-8, 10-18, and 20-22, which claim dependency from claims 1, 9, and 19, they are rejected for the same reasons as set forth in the rejections of claims 1, 9, and 19 above.





Conclusion
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446